         

Exhibit 10.15
SECOND AMENDMENT TO THE
NAVIGANT CONSULTING, INC.
EMPLOYEE STOCK PURCHASE PLAN
The Navigant Consulting, Inc. Employee Stock Purchase Plan (the “Plan”) is
hereby amended on this 30th day of December 2009 to be effective January 1, 2010
as follows:

  1.   Section II. Definitions, Paragraph (j) shall be amended to read as
follows:         “Employee means any person who is employed by an Employer on a
regular full-time basis. A person will be considered employed on a regular
full-time basis if he is customarily employed for more than twenty (20) hours
per week. For purposes of this definition of “Employee,” and notwithstanding any
other provisions of the Plan to the contrary, individuals who the Company does
not classify as employees under Section 3121(d) of the Code (including, but not
limited to, individuals the Company classifies as independent contractors and
non-employee consultants) and individuals who are employees of any entity other
than the Company or an Affiliate do not meet the definition of “Employee” and
are ineligible for benefits under the Plan with respect to any period preceding
the date on which a court or administrative agency issues a final determination
that such individual is an ‘Employee.’”     2.   The first sentence of
Section V. Stock, Paragraph (b) shall be amended to read as follows:         “In
order to give effect to any mergers, consolidations, acquisitions,
reorganizations, stock splits, stock dividends, or other relevant changes in the
capitalization of the Company that results in a change in the outstanding shares
of Common Stock occurring after the Effective Date, the Committee will make
appropriate adjustments in the aggregate number of shares of Common Stock
available for purchase under the Plan.”     3.   The third sentence of
Section VI. Participation, Paragraph (a) shall be amended to delete the phrase
“certain Employees’” as it appears therein.     4.   The last sentence of
Section VII. Purchase of Shares, Paragraph (a) shall be deleted in its entirety.
    5.   The following sentence shall be added to the end of the first paragraph
of Section VIII. Time of Purchase:         “Any amounts that were withheld but
not applied toward the purchase of shares of Common Stock during an Offering
Period shall not be used to purchase shares of Common Stock during any
subsequent Offering Period; provided, however, that the foregoing limitation
shall not apply to amounts representing a fractional share that were withheld
but not applied toward the purchase of shares of Common Stock under an earlier
Offering Period that are applied toward the purchase of additional shares of
Common Stock under a subsequent Offering Period.”

 



--------------------------------------------------------------------------------



 



  6.   Section XV. Limitations, Paragraph (c) shall be amended to read as
follows:         “No Employee will be permitted to purchase Common Stock
hereunder if his right and option to purchase Common Stock under this Plan and
under all other employee stock purchase plans (as defined in Section 423 of the
Code) of the Company or any Affiliates would accrue at a rate that exceeds
$25,000 of fair market value of such stock (determined at the time of grant) for
each calendar year in which the option is outstanding at any time.”

******

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Navigant Consulting, Inc. has caused this
Amendment to be executed by its officer hereto duly authorized this 30th day of
December, 2009.

            NAVIGANT CONSULTING, INC.
      By:   /s/ William M. Goodyear         Its: Chairman and        Chief
Executive Officer     

3